Title: To Thomas Jefferson from Thomas Henderson, 17 March 1808
From: Henderson, Thomas
To: Jefferson, Thomas


                  
                     Hond. and Respected Sir/ 
                     Cincinnati March 17th. 1808
                  
                  From information which has come to my Knowledge, within a very short time past, I am induced at this time to trouble you with an account of its tendency and purport.—It is presumed that you are already possessed of information relative to Gen. Findley’s Robbery last Year—I myself having to acknowledge an account thereof, under an anonymous signature wherein it was stated that it was the opinion of some that the money had been applied to other purposes. The circumstance of the third count, never having been proved, has left a Chasm in the minds of many, though little has been said upon it; but the information above alluded to has made such an impression on my mind, that I could not rest without transmitting it to you. It was not told to me under any injunction, but I have reason to believe that it was considered as confidential, and as such I communicate it, not wishing that my name should be mentioned, unless under imperious necessity—
                  Elias Glover of this place was retained, and has acted as one of the counsel of Gen. Findley, in the prosecution of Vatier; when John Smith returned from the Federal City and was endeavouring to rake up every thing he possibly could, to the destroying the Character of Glover. as I have learned from G. he in company with E.A Brown called on the Genl. requesting him to testify in his favour as to his general character this the Genl. refused, though in an indirect manner, which I observed was not pleasing to Glover however nothing from him to me transpired relative thereto.
                  Yesterday Gen. Findley came up the hill and made enqury for Mr. G. at his Lodging and at the places were he usually frequents. upon his not being found he Spoke to a mr. J. OFerrall a friend of G.’s stating that he had received a letter from Mr. G. which stated that he wished to be released from being further considered as his counsel that he had already given him—100$ and he would then leave with Mr. O’F. a like sum and in the event of a final issue in his favour he would make him a very handsome complement, that he could not on my account release Mr G—Upon Mr OF. acquainting Mr G. with the Gen’s determination and Offerring him the money he refused to receive it, he said he would not continue under engagement; and went on to say tho’ not in express terms, that the money had been applyed to the purpose mentioned in my former communication respecting the robbery, that it could be proved and would come out, that he was in honour bound not to say all he knew respecting it. This is Sir what I have to communicate which I am convinced will be used by you should it be necessary as has been before requested; it may perhaps lead to something yet unknown I have faithfully related it as it has come to me. The circumstance of my writing is unknown to every body here, as intrigue and policy have so much weight in Cincinnati I did not deem it safe to intrust any therewith, 
                  I am with much respect and Esteem Sir Your very Obedient Humble Servt.
                  
                     Thomas Henderson 
                     
                  
               